DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura 4,475,751.
In regard to claim 1, Nishimura discloses a fluid swivel, comprising:
a center joint configured to allow rotation about a center-joint axis (axis passing through 16, 16’), comprising:
a first port (10 in fig. 1) having a first-port axis that is substantially perpendicular to the center-joint axis;
a second port (9 in fig. 1) having a second-port axis that is substantially perpendicular to the center-joint axis;

a fourth port (right angle turn of 9 leading to 16) in communication with the second port 9, the fourth port having a fourth-port axis that is substantially parallel to the center-joint axis; wherein the first-port axis 9 and the second-port axis 10 lie in a first plane that is substantially perpendicular to the center-joint axis; and 
wherein the center-joint axis passes through the fourth port 16.
In regard to claim 2, wherein the fourth-port axis 16 is coaxial with the center-joint axis.
In regard to claim 3, wherein the third port 12’ surrounds at least one quarter of a perimeter of the fourth port 16 (10 leads to 12).
In regard to claim 4, further comprising:
a first-end joint 1 configured to allow rotation about a first-end-joint axis, the first-end joint comprising:
a first passage 9 having an entrance and an exit that are substantially perpendicular to each other; and
a second passage 10 having an entrance and an exit that are substantially perpendicular to each other;
a first tube 5 coupled between the first passage of the first-end joint and the first port of the center joint; and
a second tube 6 coupled between the second passage of the first-end joint and the second port of the center joint.
In regard to claim 5, further comprising:

a first duct 9’ having an entrance and an exit that are substantially perpendicular to each other; and
a second duct 10’ having an entrance and an exit that are substantially perpendicular to each other;
a third tube 5’ coupled between the first duct of the second-end joint and the third port of the center joint; and
a fourth tube 6’ coupled between the second duct of the second-end joint and the fourth port of the center joint;
wherein the first duct of the second-end joint is configured to be coupled to a first line and the second duct of the second-end joint is configured to be coupled to a second line.
In regard to claim 6, further comprising:
a housing (portion 2’ coupled to 5’ and 6’) rotatably coupled to the first-end joint 1, the housing comprising:
a first passageway in communication with the first passage of the first-end joint and configured to be coupled to a third line 5’; and
a second passageway in communication with the second passage of the first-end joint and configured to be coupled to a fourth line 6’.
In regard to claim 8, Nishimura discloses a fluid swivel, comprising:
a first link 1 including a first tube 6 and a second tube 5, the first tube and the second tube being substantially parallel to each other along a majority of their lengths; and

wherein the fourth tube 5’ is in fluid communication with a fluid passage through which the center-joint axis passes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura 4,475,751 in view of McClain 2,659,615.
In regard to claims 14-16, Nishimura discloses a swivel joint as described above for use on vehicles, but does not specifically disclose use on an aircraft.  McClain teaches that it is common and well known in the art to use similar types of swivel joint on aircraft.  Therefore it would have been obvious to one of ordinary skill in the art to use the swivel of Nishimura on an aircraft, as taught by McClain.  



Allowable Subject Matter
Claims 7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-6. 8 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679